OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Unless the parties consent, it is error to submit verdict sheets that, in addition to listing the charged crimes and the possible verdicts, also list some or all of the crimes’ statutory elements (CPL 310.30; People v Nimmons, 72 NY2d 830). Since such an error creates a risk that the jury’s deliberative process will be unfairly skewed it puts in serious question the reliability of the ultimate guilt determination (see, People v Owens, 69 NY2d 585, 590-591). Accordingly, although the parties dispute whether the retroactivity analysis in People v Pepper (53 NY2d 213) or in Griffith v Kentucky (479 US 314) is controlling here, we need not decide that question because the Appellate Division’s application of the statute as interpreted by Nimmons was proper under either approach.
*875Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.